Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 1 of 16 PageID #: 25684




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

    PERSONAL AUDIO, LLC,

            Plaintiff,                            Civil Action No. 17-cv-1751-CFC-CJB

            v.                                    JURY TRIAL DEMANDED
    GOOGLE LLC,
                                                  FILED UNDER SEAL

            Defendant.


       REPLY LETTER BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO STRIKE

    Dated: October 2, 2020                       Brian E. Farnan (Bar No.4089)
                                                 Michael J. Farnan (Bar No. 5165)
    Of Counsel:                                  Rosemary J. Piergiovanni (Bar No. 3655)
                                                 FARNAN LLP
    Douglas Q. Hahn                              919 North Market Street, 12th Fl.
    Stradling Yocca Carlson & Rauth, P.C.        Wilmington, DE 19801
    660 Newport Center Drive, Suite 1600         Telephone: (302) 777-0300
    Newport Beach, CA 92660                      bfarnan@farnanlaw.com
    Phone: 949-725-4138                          mfarnan@farnanlaw.com
     Fax: 949-823-5138                           rpiergiovanni@farnanlaw.com
    Email: dhahn@sycr.com
                                                 Victor G. Hardy (admitted pro hac vice)
    Charles W. Goehringer                        Hardy, Parish, Yang, LLP
    GERMER PLLC                                  Spicewood Business Center
    550 Fannin, Suite 400                        4412 Spicewood Springs Rd.
    Beaumont, TX 77701                           Suite 202
    Phone: 409-654-6700                          Austin, Texas 78759
    Email: cwgoehringer@germer.com               Telephone: (512) 520-9407
                                                 vhardy@hpylegal.com

                                                 Attorneys for Plaintiff Personal Audio, LLC




   4844-3078-5997v3/103069-0002
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 2 of 16 PageID #: 25685
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 3 of 16 PageID #: 25686
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 4 of 16 PageID #: 25687




                                            Respectfully submitted,


                                            /s/ Rosemary J. Piergiovanni

                                            Rosemary J. Piergiovanni

   cc: Counsel of Record (Via E-Mail)




   4844-3078-5997v3/103069-0002
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 5 of 16 PageID #: 25688
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 6 of 16 PageID #: 25689




                   REDACTED
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 7 of 16 PageID #: 25690
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 8 of 16 PageID #: 25691




                   REDACTED
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 9 of 16 PageID #: 25692
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 10 of 16 PageID #: 25693




                    REDACTED
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 11 of 16 PageID #: 25694
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 12 of 16 PageID #: 25695




                    REDACTED
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 13 of 16 PageID #: 25696
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 14 of 16 PageID #: 25697




                    REDACTED
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 15 of 16 PageID #: 25698
Case 1:17-cv-01751-CFC-CJB Document 506 Filed 10/09/20 Page 16 of 16 PageID #: 25699




                    REDACTED
